DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A).
For claim 1, Torita ‘596 discloses an electromobility vehicle on which a person is to be seated to nde, the electromobility vehicle comprising: 
a vehicle frame 8, 9; 
a seat 3 [mounted on the vehicle frame] (fig. 1, page 7, paragraph [0012], an upper floor frame to which a seat part 3 is mounted); 
a suspension 7 [attached to a front-end side of the vehicle frame] (fig. 2); 

at least one rear wheel 2L, 2R [supported by the vehicle frame] (fig. 2B, indirectly); and 
a drive device 5, 5a [that drives at least one of the front wheels and the rear wheel] (page 9, paragraph [0015], a motor drive unit 5 is mounted on a rear portion of the lower floor frame 9 so as to rotationally drive the axles of the rear wheels 2L, and 2R), wherein,
[the front wheels are omnidirectional wheels whose outer circumferential surfaces are each formed by a plurality of rotors 1a] (page 6, paragraph [0010] and pages 7 and 8, paragraph [0013]); but does not explicitly disclose
the front wheel are omnidirectional wheels formed by a plurality of rollers; and
the front wheels are supported by the suspension such that the front wheels are placed in toe-in arrangement.
Nemoto et al. discloses [a wheelchair (fig. 8) comprising front wheels 1A which are omnidirectional moving wheels provided with a plurality of rollers 4] (page 19, paragraph [0036]), [each having an axis line perpendicular to a radial direction of the wheel] (fig. 8), but does not explicitly disclose the front wheels are supported by the suspension such that the front wheels are place in toe-in arrangement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the omnidirectional wheels with rollers of Nemoto et al. with the electromobility vehicle of Torita ‘596, wherein the rollers may allow for reduced overall debris build-up, thus reducing overall replacement costs.
Torita ‘312 discloses an omnidirectional vehicle comprising a pair of front wheels 1 and a pair of rear wheels 5; [in the case of Fig. 6B, the pair of wheels 5 are parallel to each other, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the front wheel toe-in configuration of Torita ‘312 with the electromobility vehicle of Torita ‘596 modified as above to allow for greater straight-line stability, thus improving overall driving operation of the electromobility vehicle.
For claim 4, Torita ‘596 modified as above discloses the electromobility vehicle [wherein the rear wheel has an outer circumferential member that extends on an entire circumference thereof, and a cross-sectional shape of the outer circumferential member is substantially constant over the entire circumference] (figs. 2A and 2B).
For claim 9, Torita ‘596 discloses an electromobility vehicle on which a person is to be seated to ride, the electromobility vehicle comprising: 
a vehicle frame 8, 9; 
a seat 3 [mounted on the vehicle frame] (fig. 1, page 7, paragraph [0012], an upper floor frame to which a seat part 3 is mounted); 
a suspension 7 [attached to a front-end side of the vehicle frame] (fig. 2); 
a pair of wheels 1L, 1R [arranged in a vehicle-width direction and supported by the suspension] (figs. 1 and 7(A)-(I)); 
at least one rear wheel 2L, 2R [supported by the vehicle frame] (fig. 2B, indirectly); and 
a drive device 5 [that drives at least one of the front wheels and the rear wheel] (page 9, paragraph [0015], a motor drive unit 5 is mounted on a rear portion of the lower floor frame 9 so as to rotationally drive the axles of the rear wheels 2L, and 2R), wherein,

the wheels are omnidirectional wheels formed by a plurality of rollers; and
the wheels are supported by the suspension such that the front wheels are placed in toe-in arrangement or a toe-out arrangement.
Nemoto et al. discloses [a wheelchair (fig. 8) comprising front wheels 1A which are omnidirectional moving wheels provided with a plurality of rollers 4] (page 19, paragraph [0036]), [each having an axis line perpendicular to a radial direction of the wheel] (fig. 8), but does not explicitly disclose the front wheels are supported by the suspension such that the front wheels are place in toe-in arrangement or a toe-out arrangement.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the omnidirectional wheels with rollers of Nemoto et al. with the electromobility vehicle of Torita ‘596, wherein the rollers may allow for reduced overall debris build-up, thus reducing overall replacement costs.
Torita ‘312 discloses an omnidirectional vehicle comprising a pair of front wheels 1 and a pair of rear wheels 5; [in the case of Fig. 6B, the pair of wheels 5 are parallel to each other, and the space between the wheels is rectangular so that the floor portion can be easily used, however, the lateral movement of the left or right depends only on the front wheels 1] (fig. 6B, page 8, lines 22 – 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the front wheel toe-in configuration of Torita 
Regarding claims 10 and 11, Torita ‘596 modified as above does not explicitly teach that the rotation axis of each wheel are within a range of 2 to 6 degrees or 2 to 11 degrees with respect to a horizontal line.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of he claimed invention to have modified the rotation axis of each wheel to use a range of 2 to 6 degrees or 2 to 11 degrees, so as to achieve an optimal movement of the omnidirectional wheels on surfaces which are not plane level, thus increasing overall maneuvering of the vehicle, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Mulhern et al. (US 2015/0196438 A1).
For claim 2, Torita ‘596 modified as above does not explicitly disclose the electromobility vehicle wherein the suspension includes a support member that supports an axle of the front wheel and a biasing member that applies biasing force to the support member, the biasing force is directed to a vehicle-front side, and
the suspension is configured such that the axle is moved toward a vehicle-rear side relative to the vehicle frame against the biasing force when force acts upon the front wheel from a vehicle-front side or from a lower side.

[the suspension is configured such that the axle is moved toward a vehicle-rear side relative to the vehicle frame against the biasing force when force acts upon the front wheel from a vehicle-front side or from a lower side] (figs. 3A and 4C, page 8, paragraph [0070]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension of Mulhern et al. with the electromobility vehicle of Torita ‘596 modified as above to allow for improved traversal over uneven terrain, thus improving overall maneuvering of the vehicle.
For claim 3, Torita ‘596 modified as above does not explicitly disclose the electromobility vehicle, wherein
the suspension includes a support member supported by the vehicle frame such that the support member is swingable around a first axis extending in a vehicle-width direction and a biasing member that applies biasing force to the support member, the biasing force is directed to a vehicle-front side, and
the axle of the front wheel is supported by the support member in a state in which the axle is arranged at a vehicle-front side and an upper side relative to the first axis and the front wheel is rotated around a second axis extending in the vehicle-width direction.
Mulhern et al. discloses a wheelchair 10 comprising a suspension including a support member 38 supported by a vehicle frame 14 such that the support member is swingable around a 
[an axle of the front wheel is supported by the support member in a state in which the axle is arranged at a vehicle-front side and an upper side relative to the first axis] (fig. 4C) and [the front wheel is rotated around a second axis A1 extending in the vehicle-width direction] (page 2, paragraph [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the suspension of Mulhern et al. with the electromobility vehicle of Torita ‘596 modified as above to allow for improved traversal over uneven terrain, thus improving overall maneuvering of the vehicle.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Farnam (US 4,823,900).
For claim 5, Torita ‘596 modified as above does not explicitly disclose the electromobility vehicle wherein the rear wheel is a pneumatic tire.
Farnam discloses a four-wheel wheelchair comprising [an inflatable tire 32 provided and mounted on the hub 30] (col. 2, lines 58 – 61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use pneumatic rear wheel tire of Farnam in place of the rear wheel of Torita ‘596 modified as above to allow for easy maintenance and overall replacement costs, thus improving overall upkeep costs.
7 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Burget (US 8,459,383 B1).
For claim 7, Torita ‘596 modified as above discloses the electromobility vehicle [wherein a plurality of grooves are provided on an outer circumferential surface of each of the rollers, wherein the grooves extends in a circumferential direction of the roller] (fig. 9 of Nemoto), but does not explicitly disclose wherein an outer circumferential surface of each of the rollers is made of rubber.
Burget discloses a spherical drive system comprising [omnidirectional drive wheels 12, 14, 16, 18 which may be composed of heavy duty plastic or rubber material] (col. 3, lines 5 – 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the rubber material of Burget with the omnidirectional wheels of Torita ‘596 modified as above, wherein the rubber material allows for increased movement of the front wheels over uneven surface, thus allowing for improved maneuverability of the overall vehicle.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312A), and further in view of Noda et al. (US 4,483,405).
For claim 8, Torita ‘596 modified as above discloses the electromobility vehicle, wherein the vehicle frame includes a base frame 9 [that supports the front wheels and the rear wheel] (fig. 2 of Torita ‘596) and a support portion frame 8, 15 [that extends upward from the 
[at least a part of a lower-end side of the support portion frame is positioned at a vehicle-rear side relative to a rotation axis of the rear wheel] (figs. 1 and 2 of Torita ‘596, wherein a portion of the support portion frame is at a vehicle-rear side), but does not explicitly disclose
the support portion frame extends upward and toward a vehicle-front side.
Noda et al. discloses a wheelchair 1 comprising a cover 12 comprising [a portion extending upward and toward a vehicle-front side] (fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the upwardly extending of a frame portion as taught by Noda et al. with the support portion frame of Torita ‘596 modified as above, wherein such configuration may improve the operators overall ergonomics, thus improving overall comfort for the operator.
Allowable Subject Matter
Claims 6, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 9/10/21, with respect to the rejections of claims 1, 4, and 9 - 11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Torita (JP 2007195596 A) in view of Nemoto et al. (JP 2005067334 A) and Torita (JP 2005047312 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611